
	

114 HR 666 IH: To adapt to changing crude oil market conditions.
U.S. House of Representatives
2015-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 666
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2015
			Mr. Barton (for himself, Mr. Conaway, Mr. Wilson of South Carolina, Mr. Chabot, Mr. Bridenstine, Mr. Franks of Arizona, Mrs. Blackburn, Mr. Salmon, Mr. Pittenger, Mr. Flores, Mr. Neugebauer, Mr. Carter of Texas, and Mr. Cramer) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To adapt to changing crude oil market conditions.
	
	
 1.FindingsThe Congress finds that— (1)the United States has enjoyed a renaissance in energy production, establishing the United States as the world’s leading oil producer;
 (2)the United States upholds a commitment to free trade and open markets and has consistently opposed attempts by other nations to restrict the free flow of energy; and
 (3)the United States should remove all restrictions on the export of crude oil, which will provide domestic economic benefits, enhanced energy security, and flexibility in foreign diplomacy.
 2.RepealSection 103 of the Energy Policy and Conservation Act (42 U.S.C. 6212) and the item relating thereto in the table of contents of that Act are repealed.
 3.National policy on oil export restrictionNotwithstanding any other provision of law, to promote the efficient exploration, production, storage, supply, marketing, pricing, and regulation of energy resources, including fossil fuels, no official of the Federal Government shall impose or enforce any restriction on the export of crude oil.
 4.Study and recommendationsNot later than 120 days after the date of enactment of this Act, the Secretary of Energy shall conduct a study and transmit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate recommendations on the appropriate size, composition, and purpose of the Strategic Petroleum Reserve.
		
